Citation Nr: 0828161	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as peripheral neuropathy, to include as due 
to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 until 
November 1975, including a tour of duty in the Republic of 
Vietnam from August 1969 until August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, a VA examination is 
required.

In the present case there are several conflicting yet 
conclusory private medical opinions addressing the veteran's 
service connection claim for peripheral neuropathy.  For 
example, the veteran's condition has been diagnosed as a 
central nervous system dysfunction, Charcot-Marie-Tooth 
syndrome, peripheral neuropathy, chronic inflammatory 
demyelinating radicular neuropathy and chronic inflammatory 
demyelinating polyneuropathy.  

Additionally, the etiology of the condition is unclear.  
While Charcot-Marie-Tooth syndrome is hereditary in nature, a 
December 2001 record of D.T., M.D. indicated the asymmetrical 
nature of the veteran's symptoms was not consistent with the 
traditional manifestations of Charcot-Marie-Tooth syndrome.  
Similarly, a March 2004 private medical evidence noted the 
veteran had no family history of the condition.  Concerning 
the diagnosis of chronic inflammatory demyelinating radicular 
neuropathy the veteran submitted medical treatise evidence 
suggesting the disorder could be related to exposure to 
toxins.  Significantly, none of the records which contain an 
opinion as to the etiology of the condition reviewed the 
claims file or provided a rationale for the opinion.   

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Without further 
clarification, the Board is without medical expertise to 
characterize the veteran's neurological disorder or ascertain 
whether the private medical records provide the medical nexus 
necessary to support a finding of service connection for the 
claimed conditions.  Id.  As such, the Board finds that a VA 
examination is necessary to elucidate and reconcile the 
existing medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any 
neurological disorder, including 
peripheral neuropathy that may be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) The examiner should clarify the 
diagnosis of any existing neurological 
disorder or disorders;

b) The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any diagnosed 
neurological disorder, including 
peripheral neuropathy, is causally or 
etiologically related to any incident of 
the veteran's active service, including 
exposure to herbicidal agents.
A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


